Citation Nr: 1717728	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lung disability; to include asbestosis, chronic obstructive pulmonary disease (COPD), and asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel






INTRODUCTION

The Veteran had active naval service from November 1968 to October 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board.  In February 2015, the Board denied the Veteran's claim of entitlement to service connection for chronic lung disorder; to include asbestosis, COPD, and asthma.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Memorandum Decision, the Court vacated the February 2015 Board decision and remanded the case for action consistent with the Memorandum Decision.  


REMAND

The Board finds that additional development is required in order to comply with the Court's October 2016 Memorandum Decision.  The Court ordered the Board to provide the Veteran with an adequate VA examination which considered the findings of the Veteran's 1993 radiology report.  The appeal is therefore remanded for the development ordered by the Court.  

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed chronic lung disability.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present chronic lung disability (to specifically include asbestosis, COPD, and asthma) is etiologically related to the Veteran's active service.  In providing the opinion, the examiner should consider and specifically address the findings of the Veteran's 1993 radiology report, which is of record in the Veteran's claims file. 

The rationale for all opinions expressed must be provided. 

3. Confirm that the VA examination report and medical opinion comport with this remand and undertake any other development found to be warranted.

4. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






